Citation Nr: 0943707	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1951 to 
May 1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, and from an August 2007 rating 
decision of the RO in Reno, Nevada.  

The Veteran testified at a Travel Board hearing in May 2009 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is contained in the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records fail to reflect any 
complaints, findings, or treatment for a back disorder.  
However, at his May 2009 hearing the Veteran testified to 
having suffered an injury in service in approximately 1953, 
when a metal plate fell on him in the course of duties as a 
welder.  He further testified that while he did not then or 
thereafter in service seek medical attention for his back, he 
did experience difficulty with his back since that injury.  

The Veteran's service form DD214 does reflect a military 
occupational specialty upon separation equivalent to the 
civilian occupation of sheet metal worker apprentice, and 
this is consistent with welding work and the Veteran's 
assertion of injury in the course of such work.  However, the 
evidentiary record beyond the Veteran's assertions does not 
support the presence of a back disorder dating from service.  
The Veteran testified to the unavailability of past treatment 
records for his back, due to their having been destroyed by 
the treating physician's office many years ago, and the 
Veteran has not identified any source of documentation of 
back disability proximate to service.  

The Veteran has submitted relatively recent treatment 
records, which include a computed tomogram (CT) scan report 
and addendum, both dated in April 2007, noting past findings 
on magnetic resonance imaging (MRI) and bone scan of an 
irregularity of the right ischium, but with no abnormality of 
the right ischium shown on CT scan.  The CT examiner 
concluded that the findings on MRI and bone scan were of 
"very low suspicion for metastatic process" and may 
constitute "early Paget's disease or perhaps a bone 
contusion."  The claims file contains no records further 
clarifying the nature of the identified right ischium 
irregularity, and the Veteran has not informed of any such 
clarification.  Thus, the record presents the possibility of 
a past contusion of the right ischium, which, even if 
present, has not been medically associated with any current 
back disorder.  

The Veteran has testified that while he has had an ongoing 
back disorder since service, he is not currently receiving 
medical treatment beyond massage therapy administered by his 
wife, who is reported to be a "medical technician." 
(hearing transcript, p. 4)  The Veteran and his wife both 
testified that the Veteran previously received treatment for 
his back, though they added that his current treating 
physician was not treating him for his back.  

In his original claim submitted in August 2006 the Veteran 
contended that he had back symptoms in service as a result of 
lifting heavy objects in different positions, with worsening 
of this condition after service.  In a statement submitted in 
September 2006, the Veteran contended that he had a back 
disorder as a result of strenuous activities as a welder in 
service.  It was not until the Veteran's notice of 
disagreement submitted in October 2007 that the Veteran noted 
radiological findings of a bone contusion, and it was not 
until his VA Form 9 submitted in February 2008 that the 
Veteran contended that he suffered an injury in service, 
which he then also clarified was as a result of a metal plate 
striking his back. 

As noted supra, service treatment records are devoid of 
findings of a back disorder.  They also provide no record of 
an injury or contusion to the back, which absence is at least 
consistent with the Veteran's testimony that he did not 
report his back injury or seek treatment for it in service.

The Veteran has yet to be afforded a VA examination to 
address whether he has a current back disorder causally 
related with service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, there are four factors for consideration. These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009). With respect to the third 
factor above, the United States Court of Appeals for Veterans 
Claims (Court) has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the Veteran's service.  The types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus, but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case the Board finds that the very low threshold - of 
evidence indicating that a current disorder may be associated 
with service - is met, and accordingly a VA examination for 
compensation purposes is warranted.  38 C.F.R. § 3.159(c)(4); 
McLendon.  The Board makes this determination in part based 
on recent precedent holding that lay statements may in 
certain circumstances serve as evidence of a medical nexus to 
service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  While the Board does not here determine 
that any submitted statement or testimony of record does 
serve as such nexus evidence in this case, this possibility 
serves to facilitate raising the case above the low threshold 
that must be met to warrant a VA examination for compensation 
purposes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Arrange for an orthopedic examination to 
address the nature and etiology of any 
current back disorder.  The claims file must 
be made available for review in conjunction 
with any examination, and any examination 
report should reflect such review.  All 
necessary tests should be performed.  The 
examiner should address the following 
matters:

a.  The examiner should provide a 
diagnosis for all current back 
disorders.   

b.  If any back disorders are present, 
then for each current back disorder 
found, the examiner should opine 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder 
originated in or is causally related to 
service; or whether such origin or 
causation is unlikely (i.e., less than 
a 50-50 degree of probability).  

c.  In providing the above opinions, it 
is essential that the examiner review 
past and current lay statements by the 
Veteran, and consider both documented 
evidence of any history of disorder, as 
well as absence of any such history 
over any relevant time periods.  The 
examiner should also consider other 
factors which may affect a 
determination of etiology as related to 
service.  

d.  The examiner should address in 
particular the irregularity of the 
right ischium identified by recent 
radiographic scans, as to whether this 
may constitute residuals of a contusion 
resulting from being struck by a 
falling metal plate in service in 1953, 
and whether any such contusion residual 
is associated with a current back 
disorder.

e.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

f.  Any opinion provided must include a 
medical analysis, with discussion of 
specific evidence of record.  If any 
questions cannot be answered without 
resorting to pure speculation, the 
examiner must provide a complete 
explanation why those questions cannot 
be answered.  

2.  Thereafter, the RO/AMC should 
readjudicate the remanded claim de novo.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



